DETAILED ACTION
Receipt is acknowledged of Applicants’ claims/ remarks filed 3/29/2021.

INFORMATION DISCLOSURE STATEMENT
2.            No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.            Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
OBJECTION
4.	Claim 5 is objected to because of the following informalities:  Claim 5 is missing “fluorescent” before the term dye. Appropriate correction is required.

NEW REJECTIONS
	Upon careful consideration the following rejections are newly applied:

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends from a canceled claim 6 and thus it is not clear which claim this depends from. Furthermore, should the claim depend from claim 1 then the claim as written lacks antecedent basis because of the phrase “wherein the at least one cell” is not recited in claim 1. It is believed claim 7 should depend form claim 1 and recite “the method of claim 1, wherein the malignant, transformed cell is a breast carcinoma cell”. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-2 and 4 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Brenneisen et al. (US Patent 9,585,840).
The applied reference has a common assignee with the instant application.
Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by 
Brenneisen et al. (US Patent 9,585,840) (hereinafter Brenneisen et al.) disclose administering polymer-coated cerium oxide nanoparticles where the polymer coating is dextran where the nanoparticles are added to cell environments that include diseased (cancer or transformed cells). The method is for inhibiting or reducing invasiveness of the tumor and the method involves the same active step which is delivery of the dextran coated nanoparticles to transformed diseased (cancer) cells (see claims 2 and 4). The nanoparticles are nontoxic to normal cells. Brenneisen et al disclose that “in order to follow more precisely the distribution of intracellular particles, fluorescent dye-labeled CNP were used (col. 12, lines 28-32).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colon et al. “Selective radioprotection of normal tissues by new cerium oxide nanoparticles” in view of  Perez et al. “Synthesis of Biocompatible Dextran-Coated Nanoceria with pH Dependent antioxidant properties”.
Colon et al. “Selective radioprotection of normal tissues by new cerium oxide nanoparticles” (hereinafter Colon et al.) disclose methods of administering cerium oxide nanoparticles (nanoceria) to normal breast cells and human breast cancer cell lines and observed no nano-ceria induced cytotoxicity (methods and results). Cerium oxide 
Colon et al. does not explicitly disclose a polymer coating that provides a surface charge that is at least one of a positive charge and neutral charge. 
Perez et al. “Synthesis of Biocompatible Dextran-Coated Nanoceria with pH Dependent antioxidant properties” (hereinafter Perez et al.) disclose dextran nanoceria exhibit excellent pH-dependent antioxidant properties for improved cancer cell therapeutics as they provide cytoprotection from free radicals to normal cells but not to cancer cells which are typically in acidic environment. Dextran coated nanoceria can provide long‐term cytoprotection to nontransformed surrounding cells, minimizing adverse side effects.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to coat nanoceria of Colon with dextran as in Perez. One would have been motivated to do so to provide cytoprotection from free radicals to normal cells. Although cancer cells are not protected, the method is still achieving “non-cytotoxic delivery” to cells which includes both cancer and normal cells. 

8.	Claims 1, 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colon et al. “Selective radioprotection of normal tissues by new cerium oxide nanoparticles” in view of Perez et al. “Synthesis of Biocompatible Dextran-Coated Nanoceria with pH Dependent antioxidant properties”  as applied to claims  1-2 and 7 above, and further in view of Lichtman et al. (US 20020155520).
Colon et al. does not disclose fluorescent dye 1,1 -dimethyl-3,3,3'3'-tetramethylindocarbocyanine perchlorate dye.
Lichtman et al. (US 20020155520) (hereinafter Lichtman et al. disclose that a dye coated tissue or cell is formed, which may subsequently be imaged by detecting the presence of the dye and used for a variety of purposes including research and medical diagnosis (para 0052). Examples of dyes include 1,1-dimethyl-3,3,3'3'-tetramethylindocarbocyanine perchlorate dye (para 0057).
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include the fluorescent dye 1,1 -dimethyl-3,3,3'3'-tetramethylindocarbocyanine perchlorate dye in the nanoceria of the modified Colon. One would have been motivated to do so to detect the presence of the dye within the cells and to track the cerium oxide particles.

9.	Claims 1-2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colon et al. “Selective radioprotection of normal tissues by new cerium oxide nanoparticles” in view of  Karakoti et al. “Nanoceria as Antioxidant: Synthesis and Biomedical Applications”. 
Colon et al. “Selective radioprotection of normal tissues by new cerium oxide nanoparticles” (hereinafter Colon et al.) disclose methods of administering cerium oxide nanoparticles (nanoceria) to normal breast cells and human breast cancer cell lines and observed no nano-ceria induced cytotoxicity (methods and results). Cerium oxide nanoparticles can protect normal cells from radiation-induced cell death (conclusion). Even though the cancer cells were not “protected from radiation” the method still involves non-cytotoxic delivery of the nanoceria to both normal and breast cancer cells. 
Colon et al. does not explicitly disclose a polymer coating that provides a surface charge that is at least one of a positive charge and neutral charge. 
Karakoti et al. “Nanoceria as Antioxidant: Synthesis and Biomedical Applications” (hereinafter Karakoti et al.) disclose cerium oxide synthesized in dextran tends to increase or enhance cell viability rather than decrease cell viability and that biocompatible coatings of dextran could strengthen the possible medical application of nanoceria (left col. page 37). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to coat nanoceria of Colon with dextran as in Karakoti et al. One would have been motivated to do so to provide biocompatible coatings which enhance cell viability. Although cancer cells are not protected, the method is still achieving “non-cytotoxic delivery” to cells which includes both cancer and normal cells. 

10.	Claims 1, 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colon et al. “Selective radioprotection of normal tissues by new cerium oxide nanoparticles” in view of Karakoti et al. “Nanoceria as Antioxidant: Synthesis and Biomedical Applications”  as applied to claims 1-2 and 7 above, and further in view of Lichtman et al. (US 20020155520).
	Colon et al. does not disclose fluorescent dye 1,1 -dimethyl-3,3,3'3'-tetramethylindocarbocyanine perchlorate dye.
Lichtman et al. (US 20020155520) (hereinafter Lichtman et al. disclose that a dye coated tissue or cell is formed, which may subsequently be imaged by detecting the presence of the dye and used for a variety of purposes including research and medical diagnosis (para 0052). Examples of dyes include 1,1-dimethyl-3,3,3'3'-tetramethylindocarbocyanine perchlorate dye (para 0057).
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include the fluorescent dye 1,1 -dimethyl-3,3,3'3'-tetramethylindocarbocyanine perchlorate dye in the nanoceria of the modified Colon. One would have been motivated to do so to detect the presence of the dye within the cells and to track the cerium oxide particles.

MAINTAINED REJECTIONS
DOUBLE PATENTING
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of U.S. Patent No. (U.S. . Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the ‘840 patent are drawn to administering polymer-coated cerium oxide nanoparticles where the polymer coating is polyacrylic acid or polysaccharide (e.g., dextran) where the nanoparticles are added to cell environments that include diseased (e.g. Cancer or transformed) cells. The differences are that the instant claims recite non-cytotoxic delivery and claims 2 and 4 of the ‘840 is a method of inhibiting or reducing tumor invasiveness however, the method involves the same active step which is delivery of the nanoparticles to transformed diseased (cancer) cells.

RESPONSE TO ARGUMENTS 
12.	Applicants’ arguments are moot in view of the new grounds of rejection supra. Applicants did not previously present any arguments to the double patenting rejection and the double patenting rejection has been maintained. 

CORRESPONDENCE
13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615